Citation Nr: 1443802	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-07 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2008 rating decision issued by the Regional Office (RO) in St. Louis, Missouri.  The case comes to the Board from the RO in Cleveland, Ohio.


REMAND

The Veteran contends that he should be granted a total disability evaluation based on individual unemployability due to service connected disorders.  In this regard, he is service connected for post operative residuals of a left knee arthrotomy and excision of the tibial tubercule ossicle with arthroscopy, residual scars, and limited extension, rated 30 percent disabling prior to March 11, 2011 and 40 percent disabling since (at which time a separate 10 percent rating for posttraumatic arthritis was discontinued); posttraumatic moderate instability of the left knee, rated 20 percent disabling; chondrocalcinosis with moderate instability of the right knee, rated 20 percent disabling beginning March 11, 2011; and post operative residuals of a right knee menisectomy chrondroplasty of the trochlear groove and synovectomy with degenerative joint disease, limited extension, and residual scar.  After consideration of the bilateral factor, the Veteran's combined disability rating is 70 percent.  

The Veteran has a 10th grade education.  His longest employment was a machine operator at a motor vehicle manufacturing plant, but he stopped working approximately 20 years ago due to a non service connected back injury.  

While the Veteran's combined rating shows that he meets the basic requirement for unemployability benefits under 38 C.F.R. § 4.16 (2013), and while he clearly has significant limitations due to his knee disorders, the record does not include any current evidence which addresses the particular circumstances of the appellant's service connected disorders and whether their impact on his abilities precludes all forms of substantially gainful employment.  Indeed, the last examination was conducted in 2011, and there is no evidence that the claimant has participated in a social and industrial survey to address his ability to work due to his service connected disorders alone.  

Therefore, this case is REMANDED for the following: 

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since April 2011 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran must be scheduled for a VA orthopedic examination to address the nature and extent of his service connected knee disorders, and their impact on his ability to work.  Access to the claims folder, VBMS, Virtual VA and a copy of this REMAND is to be made available for the examiner to review. 

In accordance with the latest worksheets for rating each of the appellant's knee disorders, the physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of each knee disorder.  The examiner is to address whether there is objective evidence of severe painful motion or weakness in the affected extremity.  The nature and extent of any limitation of motion, to include any increased limitation of motion following repetitive motion is to be addressed in the examination report.  The examiner must offer an opinion addressing whether it is at least as likely as not that the appellant's service connected knee disorders alone prevent him from performing all forms of substantially gainful employment that are consistent with his 10th grade education and occupational experience. 

A well reasoned rationale must be provided for any and all opinions offered.

3.  After completing instruction two, the Veteran should be afforded a VA social and industrial survey in order to accurately determine the impact of his service-connected disabilities alone on his ability to obtain and retain substantially gainful employment.  

Following completion of the social and industrial survey, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each of his service-connected disabilities, and the impact of those disorders alone on the appellant's employability.  In particular, the social worker should offer an opinion as to whether the Veteran's service-connected disabilities, taken cumulatively, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder, to include and Virtual VA file or VBMS file must be made available to and reviewed by the examining social worker prior to completion of the examination.  The examining social worker must specify in his/her report that the claims file and Virtual VA records have been reviewed.

4.  The Veteran is hereby notified that it is his responsibility to report for all examinations, and to cooperate in the development of his claim.  The Veteran is advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158 , 3.655 (2013).  In the event that the Veteran does not report for the aforementioned, documentation should be obtained which shows notice scheduling that survey was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AMC/RO must review all examination reports to insure that they are in complete compliance with the directives of this REMAND and that the examiner has documented their consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.
 
6.  The AMC/RO should the then readjudicate the Veteran's claim for a total disability rating based upon individual unemployability.  Should the benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


